Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 recite “one of rigid polyurethane foam and rigid polyethylene foam”, it is unclear if Applicant is claiming one of either or one of each foam. In order to proceed, the Office will interpret the claim such as --one of rigid polyurethane foam or rigid polyethylene foam--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bortolotto (US 20190282880).
Regarding Claim 1, Bortolotto teaches a  variable hardness punching bag 10 comprising:                             a core 60,61 having a first hardness profile; and                        at least one auxiliary shell 20,50,51 attachable to the core, wherein the at least one auxiliary shell has a second hardness profile different to the first hardness profile (Refer to Fig. 1, 6, &7 Paragraph [0047]:” consisting of a containing part (20), preferably having a cylindrical shape, made of leather, synthetic leather or similar plastic material, in the form of a containing bag or lining, provided with a top part (21), opened by means of a zipper (30) and closed by a bottom part (22), sewn, or welded, to the said containing part (20), wherein, it is provided along its entire central vertical axis, of an assembly composed of at least three hollow cylinders of concrete (60), or, at least three full cylinders of concrete (61),”...” coated by means of a hollow cylinder of agglomerated polyurethane foam (50)”..” and alternatively, from an agglomerated polyurethane foam sheet (51) having the same specifications of the said hollow cylinder (50), wrapped around said spine, said coatings (50, 51), the ends of which are provided by a top layer of agglomerated polyurethane foam disc (52) and by a bottom layer of agglomerated polyurethane foam disc (53),”).
Regarding Claim 2, Bortolotto continues to teach wherein a weight of the punching bag ranges from 50 pounds to 250 pounds (Refer to Paragraph [0047]:” at least three hollow cylinders of concrete (60), or, at least three full cylinders of concrete (61), having specific weights of between 800 kg/m.sup.3 and 2,600 kg/m.sup.3±10%”..The Office takes the position that the weight of the cylinders together are about 30.38lbs at 2600kg/m^3 using formula Wt=[π⋅r2⋅h]⋅mD at a h=3x100mm, d=150mm).
Regarding Claim 3, Bortolotto continues to teach wherein the core 60,61 with the first hardness profile is substantially harder and denser than the at least one auxiliary shell 50,51 with the second hardness profile (Refer to Paragraph [0047]).
Regarding Claim 4, Bortolotto continues to teach wherein the at least one auxiliary shell 51 includes a punching shell and a kicking shell 50 (Refer to Figs. 6, 7 to depict alternate foam shells wherein 51 has a lower density than foam 51 and therefore is considered a shell for punching 51 and a shell for kicking 50..Paragraph [0047]).
Regarding Claim 5, Bortolotto continues to teach wherein the punching shell is substantially denser and harder relative to the kicking shell (Refer to Paragraph [0047]:” a hollow cylinder of agglomerated polyurethane foam (50) having a diameter of between 300 mm and 600 mm±10% and a height of between 1000 mm and 1800 mm±10%, having a density of between 60 kg/m.sup.3 and 180 kg/m.sup.3±10%.... alternatively, from an agglomerated polyurethane foam sheet (51) having the same specifications of the said hollow cylinder (50), wrapped around said spine, said coatings (50, 51), the ends of which are provided by a top layer of agglomerated polyurethane foam disc (52) and by a bottom layer of agglomerated polyurethane foam disc (53), both having a diameter of between 300 mm and 600 mm±10% and a thickness of between 30 mm and 120 mm±10%, having a density of between 150 kg/m.sup.3 and 240 kg/m.sup.3±10%,”).
Regarding Claim 6, Bortolotto continues to teach wherein the core 60,61 has a cylindrical configuration (Refer to Fig. 1 Paragraph [0047]:” an assembly composed of at least three hollow cylinders of concrete (60), or, at least three full cylinders of concrete (61)”).
Regarding Claim 7, Bortolotto continues to teach a  variable hardness punching bag 10 comprising:                             a core 50,51,60,61 having a first hardness profile (polyurethane foam); and                        at least one auxiliary shell 20 attachable to the core 50,51,60,61, wherein the at least one auxiliary shell 20 has a second hardness profile (leather) different to the first hardness profile (Refer to Fig. 1 Paragraph [0047]:” a containing part (20), preferably having a cylindrical shape, made of leather, synthetic leather or similar plastic material, in the form of a containing bag or lining,”…” a hollow cylinder of agglomerated polyurethane foam (50) having a diameter of between 300 mm and 600 mm±10% and a height of between 1000 mm and 1800 mm±10%, having a density of between 60 kg/m.sup.3 and 180 kg/m.sup.3±10%”);                 wherein the core 50,51,60,61 has a cylindrical configuration (Refer to Fig. 1); and                 wherein the core 50,51,60,61 is made of one of rigid polyurethane foam and rigid polyethylene foam (Paragraph [0047]:” a hollow cylinder of agglomerated polyurethane foam (50) having a diameter of between 300 mm and 600 mm±10% and a height of between 1000 mm and 1800 mm±10%, having a density of between 60 kg/m.sup.3 and 180 kg/m.sup.3±10%”..The Office takes the position that the polyurethane foam has a rigidity).
Regarding Claim 11, Bortolotto continues to teach wherein the punching bag 10 is a hanging punching bag comprising a hanging unit 70-80 configured on the core 60,61 or the at least one auxiliary shell for facilitating hanging of the punching bag (Refer to Fig. 1).
Regarding Claim 19, Bortolotto continues to teach a variable hardness punching bag 10 comprising:                         a core 60,61 having a first hardness profile; and                        at least one auxiliary shell 20,50,51 attachable to the core, wherein the at least one auxiliary shell has a second hardness profile different to the first hardness profile (Refer to Fig. 1, 6, &7 Paragraph [0047]:” consisting of a containing part (20), preferably having a cylindrical shape, made of leather, synthetic leather or similar plastic material, in the form of a containing bag or lining, provided with a top part (21), opened by means of a zipper (30) and closed by a bottom part (22), sewn, or welded, to the said containing part (20), wherein, it is provided along its entire central vertical axis, of an assembly composed of at least three hollow cylinders of concrete (60), or, at least three full cylinders of concrete (61),”...” coated by means of a hollow cylinder of agglomerated polyurethane foam (50)”..” and alternatively, from an agglomerated polyurethane foam sheet (51) having the same specifications of the said hollow cylinder (50), wrapped around said spine, said coatings (50, 51), the ends of which are provided by a top layer of agglomerated polyurethane foam disc (52) and by a bottom layer of agglomerated polyurethane foam disc (53),”); and                         a hanging unit 70-80 configured on the core 60,61 or the at least one auxiliary shell for facilitating hanging of the punching bag 10 (Refer to Fig. 1).
Claim(s) 1, 10, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 20150126339).
Regarding Claim 1, Thomas teaches a variable hardness punching bag comprising:                         a core 5,18 having a first hardness profile (Refer to Fig. 2 Paragraph [0095]:” The retaining tube 18 can be fit over the vertical post 5. The retaining tube 18 can be made of a rigid material such as metal, or can be a soft material such as foam padding,”); and                        at least one auxiliary shell 17 attachable to the core, wherein the at least one auxiliary shell has a second hardness profile different to the first hardness profile (Refer to Fig. 2 Paragraph [0090]:” Such impact absorbent materials include but are not limited to synthetic and or natural foam, rubber, silicon, cotton and wool.”).
Regarding Claim 10, Thomas continues to teach wherein the punching bag is a freestanding punching bag comprising a base from which the core extends (Refer to annotated Fig. 2 below to depict the base coupled to the punching bag).
    PNG
    media_image1.png
    607
    562
    media_image1.png
    Greyscale

Regarding Claim 12, Thomas teaches a  variable hardness punching bag comprising:                         a core 5,18 having a first hardness profile (Refer to Fig. 2 Paragraph [0095]:” The retaining tube 18 can be fit over the vertical post 5. The retaining tube 18 can be made of a rigid material such as metal, or can be a soft material such as foam padding,”);                    a base from which the core 5,18 extends (Refer to annotated Fig. 2); and 
    PNG
    media_image1.png
    607
    562
    media_image1.png
    Greyscale
                       at least one auxiliary shell 17 attachable to the core, wherein the at least one auxiliary shell has a second hardness profile different to the first hardness profile (Refer to Fig. 2 Paragraph [0090]:” Such impact absorbent materials include but are not limited to synthetic and or natural foam, rubber, silicon, cotton and wool.”).
Regarding Claim 13, Thomas continues to teach wherein the core 5,18 with the first hardness profile is substantially harder and denser than the at least one auxiliary shell 17 with the second hardness profile (Refer to Fig. 2 Paragraph [0090]:” Such impact absorbent materials include but are not limited to synthetic and or natural foam, rubber, silicon, cotton and wool.”.. Paragraph [0095]:” The retaining tube 18 can be fit over the vertical post 5. The retaining tube 18 can be made of a rigid material such as metal, or can be a soft material such as foam padding,”..The Office takes the position that metal is harder than foam/rubber/silicone/cotton/wool).
Regarding Claim 14, Thomas continues to teach wherein the at least one auxiliary shell includes a punching shell and a kicking shell (The Office takes the position that the auxiliary shell 17 is suitable for punching and kicking and is therefore considered a punching shell and a kicking shell).
Regarding Claim 16, Thomas continues to teach wherein the core 5,18 has a cylindrical configuration (Refer to Fig. 1 Paragraph [0081]:” The void created between the vertical post 5 and cylindrical retaining tube 18 may be filled with weighting material such as but not limited to concrete or sand or other suitable granular materials may be utilized to provide weight and resistance to the device 11.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bortolotto (US 20190282880) in view of Nicholson (US 6217489).
Regarding Claim 8, Bortolotto teaches a punching shell 51 and a kicking shell 50 made of polyurethane foam but fails to expressly disclose wherein they are viscoelastic polyurethane foam. Nicholson teaches a heavy punching bag comprising cord 30 surrounded by a viscoelastic polyurethane foam (Refer to Claim 4:” the foam pad comprises open cell polyurethane foam.”)..The Office takes the position that the open cell property of the polyurethane form allows it to be viscoelastic since it allows for deformation but returns to shape thereafter (Refer to Nicholson (Col 3 Lines 42-49:” The stuffer pad 30 may be made of a variety of materials which may be compressed but which resiliently returns to its shape when the compression force is removed. A suitable stuffer pad 30 is an open cell polyurethane foam.”). Such materials known in the art are suitable for the intended use of being a resilient cushion for a punching/kicking bag and therefore such modifications would have been obvious and does not patentably distinguish the invention over prior arts.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20150126339) in view of Bortolotto (US 20190282880).
Regarding Claim 15, Thomas teaches a shell which is considered a punching shell and a kicking shell since it is capable of being used for punching and kicking but fails to teach wherein the punching shell is substantially denser and harder relative to the kicking shell. Bortolotto teaches a heavying punching bag 10 comprising a core 60,61 and two suitable alternate shells 50,51 wherein one shell is substantially denser and harder relative to a second shell (Refer to Paragraph [0047]:” a hollow cylinder of agglomerated polyurethane foam (50) having a diameter of between 300 mm and 600 mm±10% and a height of between 1000 mm and 1800 mm±10%, having a density of between 60 kg/m.sup.3 and 180 kg/m.sup.3±10%.... alternatively, from an agglomerated polyurethane foam sheet (51) having the same specifications of the said hollow cylinder (50), wrapped around said spine, said coatings (50, 51), the ends of which are provided by a top layer of agglomerated polyurethane foam disc (52) and by a bottom layer of agglomerated polyurethane foam disc (53), both having a diameter of between 300 mm and 600 mm±10% and a thickness of between 30 mm and 120 mm±10%, having a density of between 150 kg/m.sup.3 and 240 kg/m.sup.3±10%”). The Office takes the position that it would have been obvious to modify the shell of Thomas to be in view of Bortolotto such that there is alternate shells having different density for the purpose of being more suitable for punching or kicking as desired by the user for the purpose intended during exercise and that such multiple shells comprising different densities are known in the art and do not patentably distinguish the invention over prior arts.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20150126339) in view of Nicholson (US 6217489).
Regarding Claim 17, Thomas teaches a variable hardness punching bag comprising:                         a core 5,17,18 having a first hardness profile (Refer to Fig. 2 Paragraph [0095]:” The retaining tube 18 can be fit over the vertical post 5. The retaining tube 18 can be made of a rigid material such as metal, or can be a soft material such as foam padding,”.. Refer to Fig. 2 Paragraph [0090]:” Such impact absorbent materials 17 include but are not limited to synthetic and or natural foam, rubber, silicon, cotton and wool.”); and                        at least one auxiliary shell 15 attachable to the core 5,17,18, wherein the at least one auxiliary shell 15 a second hardness profile (Refer to Paragraph [0104]:” The impact absorbent material 17 is fit around the retaining tube 18. The exterior striking surface 15 is fit over the impact absorbent material 17 and can be zippered closed.”); and                            the core 5,17,18 has a cylindrical configuration (Refer to Fig. 2) but fails to expressly disclose the second hardness  profile being different than the first hardness profile.                         Nicholson teaches a heavy punching bag comprising a core 26,30 made of foam and a shell 12 made of fabric (Refer to Fig. 1 Abstract:” The bag has a substantially cylindrical outer shell made from a fabric-like material, “..Col 3 Lines 10-18:” The outer shell 12 is preferably provided by a web-like material having a substantially cylindrical shape. In order to soften the impact exerted by a boxer on the bag, it is preferred to line substantially all of the inner surface of the shell 12 with a foam pad 26. The foam pad 26 may be an open cell polyurethane foam, a closed cell polyethylene foam or any other padding or cushing material conventionally used to provide a resilient impact surface which is softer than the material used to fill the bag.”). Nicholson is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the shell to have a hardness material which is different than the first hardness as taught by Nicholson since they both provide different intended uses for the bag such that the foam provides cushioning to the impact and the shell holes the bag together and therefore such modification would have been obvious as taught by Nicholson and does not patentably distinguish the invention over prior arts.                   Thomas in view of Nicholson continues to teach wherein the core 25,30 is made of one of rigid polyurethane form and rigid polyethylene foam (Refer to Nicholson Col 3 Lines 46-49:” Other materials which may be used to provide the stuffer pad 30 include closed cell foams such as polyethylene foam or any other resiliently compressible material.”..The Office takes the position that closed cell foam are considered more rigid).
Regarding Claim 18, Thomas teaches a punching shell and a kicking shell 17 but fails to expressly disclose wherein they are viscoelastic polyurethane foam. Nicholson teaches a heavy punching bag comprising core 26,30 surrounded by a viscoelastic polyurethane foam (Refer to Claim 4:” the foam pad comprises open cell polyurethane foam.”)..The Office takes the position that the open cell property of the polyurethane form allows it to be viscoelastic since it allows for deformation but returns to shape thereafter (Refer to Nicholson (Col 3 Lines 42-49:” The stuffer pad 30 may be made of a variety of materials which may be compressed but which resiliently returns to its shape when the compression force is removed. A suitable stuffer pad 30 is an open cell polyurethane foam.”). Such materials known in the art are suitable for the intended use of being a resilient cushion for a punching/kicking bag and therefore such modifications would have been obvious and does not patentably distinguish the invention over prior arts.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Bortolotto (US 20190282880) in view of Nicholson (US 6217489) is the closest combination to the claimed invention but fails to teach wherein the punching shell and the kicking shell include at least one attachment strap for facilitating attachment of the punching shell and the kicking shell on the core. Prior arts such as DeSousa (US 5281191) and Pelchat (US 6063011) teach a heavy bag core and a shell attached thereon via straps but fails to teach the claimed invention as a whole comprising wherein a weight of the punching bag ranges from 50 pounds to 250 pounds, wherein the core with the first hardness profile is substantially harder and denser than the at least one auxiliary shell with the second hardness profile, herein the at least one auxiliary shell includes a punching shell and a kicking shell, wherein the punching shell is substantially denser and harder relative to the kicking shell, wherein the punching shell and the kicking shell are made of viscoelastic polyurethane foam, and wherein the punching shell and the kicking shell include at least one attachment strap for facilitating attachment of the punching shell and the kicking shell on the core. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784